ADAIR, District Judge.
Let the record show that Civil P-943, 950, 945 and 960 have been consolidated for the purpose of argument of the motions, all of which are more or less the same, asking for dismissal of the complaint and alleging the same grounds, largely so ; that arguments have been heard and the first alleged ground for dismissal states that plaintiff has no authority to bring this action and is not a proper party plaintiff. I take it that is based largely upon the fact that a new law has been adopted, 50 U.S.C.A. Appendix, § 1881 et seq., and that the new law does not contain the same provisions that were found in the law preceding.
The controversy or the alleged acceptance of rents higher than authorized by law all occurred during the time that the old law which expired on June 30, 1947. was in effect. 50 U.S.C.A. Appendix, § 901 et seq. That old law carried with it a provision that any violation of that law could be enforced even after the expiration of the law. The court does not believe that the law as now adopted as the law of the land could control the violations that occurred prior to its acceptance or to its becoming law, but that any violation that occurred during the preceding law should be determined under the rules and regulations and provisions of that law. Hence, on ground number one the objection is overruled.
On the constitutional authority, I think that has been so strongly interpreted by the Supreme Court of the United States it would be almost foolhardy of me to attempt any change in the law that they have set forth and set down as the law of the land. They have said very definitely that the conclusion of fighting isn’t the conclusion or beginning of war. Neither do I believe it’s the duty of this court to determine when peace has arrived. That is a legislative act, or at least an executive act, to determine the conclusion of the war, unless this court or some higher court could say that it was just an arbitrary ruling and was not based on any facts whatever. I question whether this court would have power to say that. It seems it would be the duty of Congress and the *769president to declare not only have hostilities ceased but also that peace has returned, all of which has not been done at this time.
I realize there has been some statement by the president of the United States that certain controls over foods and so forth were no longer necessary. I realize, of course, the Congress of the United States, in adopting the new rent act, have overruled a great many provisions that existed in the former act, but I don’t believe it is the duty of this court to determine that even when the Congress in session now have admitted the necessity for a rent control act, that by their adoption of the act that we are still under the rules of court that were adopted at the outset. I don’t believe it’s up to me to say Congress is wrong or the president is wrong in a holding that the war has not been concluded, so on the second ground the court feels that the motion should he overruled.
One the third, the suit attempts to collect rent for a period of more than one year, it does so provide, as I see it, but that is hardly a ground for dismissal. It is grounds for the court, in the determination of the issues, to confine the issues to the one year period. I can see and perhaps there are many authorities, you could show even hack of that for the purpose of receiving an injunction. An injunction means somwhat the intent of man, and even though it might not be proof of an amount that might be collected by this particular agency, it might have to do with whether or not there was an intent to violate, that it existed for a longer period of time than the statutory time for the collection of penalties, but that, it. seems to me, would be governed entirely in the hearing of the case, and is not a ground for the dismissal of the particular action.
“4. The action seeks relief hut is not authorized under the statute.” I take it that ground depends more or less on your argument that the new law does not grant relief. The court is of the opinion this case is controlled entirely by the old law, and even though they might not he able to collect under the new act, under the old act under which the suit was brought the right was granted.
On the fifth I was confused, due more or less to the mimeographed copies. Is it meant you have certified checks in your office to pay those you claim have been injured? That is a mild request. The court would have to have very strong-proof or authority before he might grant any such an injunction. I am not suggesting he would or would not, but there would necessarily have to be considerable authority for me to do it.
As I understand the petition now, it asks an injunction enjoining the collection of rents until something is done. That is within the discretion of the court, and is not binding upon the courts and not binding on the defendants in this case and, for the reasons stated, the court is of the opinion the motion of each of the group under consideration is denied and the defendants will be granted sufficient time within which to answer. Ten days?